Exhibit 1 SUPPLEMENTAL LETTER To: DryShips Inc. Trust Company Complex Ajeltake Road Ajeltake Island Majuro The Marshall Islands MH 96960 From: HSH Nordbank AG Gerhart-Hauptmann-Platz 50 D-20095 Hamburg Germany Dear Sirs 29 September 2010 1 Background. (A) By a loan agreement dated 31 March 2006 (as supplemented, amended and restated from time to time, the "Senior Loan Agreement") and made between (i) DryShips Inc. as borrower (the "Borrower"), (ii) the banks and financial institutions listed therein as lenders (the "Senior Lenders"), (iii) the banks and financial institutions listed therein as swap banks, (iv) ourselves as agent, lead arranger, lead bookrunner and security trustee, (v) ourselves and Bank of Scotland plc ("BOS") as joint underwriters and (vi) BOS as joint bookrunner, it was agreed that the Senior Lenders would make available to the Borrower a term loan and short-term credit facilities of (originally) up to US$518,750,000 (the "Senior Loan") in aggregate. (B) The Borrower has requested certain amendments to (inter alia) an event of default set out in Clause 19.1(1) of the Senior Loan Agreement. 2 Agreement and amendments to the Senior Loan Agreement.Subject to the satisfaction of the conditions of this Letter and with effect from the date of this Letter, the Senior Loan Agreement shall be amended as follows: (a) by deleting the existing sub-paragraph (b) in Clause 15.1 thereof and by adding a new sub-paragraph (b) as follows: "(b) (i) the Applicable Amount; and (ii) the net realisable value of any additional security previously provided under this clause 15;"; (b) by replacing the words and figures "25 per cent." with the words "the Relevant Percentage" in Clause 19.1(1) thereof; (c) by deleting that part of Clause 19.1(1) commencing with the words "save that such failure" and ending with the words "issued to Drybulk)"; (d) by adding the following floating paragraph at the end of Clause 19.1(1) thereof: "In this clause 19.1(1), "Relevant Percentage" means: (a) at all times when all the conditions set out in Clause 11.27 are complied with, 7.5 per cent; and (b) at all other times, 25 per cent."; and (e) by adding a new Clause 11.27 as follows: "11.27. Reduction of minimum shareholding required. The shares held in the Borrower by George Economou (either directly and/or through companies beneficially owned by him and/or trusts or foundations of which he is a beneficiary) may be reduced to not less than 7.5 per cent, of the total issued share capital of the Borrower at any time subject to the following conditions: (a) George Economou will not transfer, sell or otherwise dispose of the 44,931,746 shares held by him (either directly and/or through companies beneficially owned by him and/or trusts or foundations of which he is beneficiary) in the Borrower with the exception of 3,500,000 warrants held by him (either directly and/or through companies beneficially owned by him and/or trusts or foundations of which he is beneficiary) in the Borrower; and (b) the Borrower provides the Agent not later than the Relevant Date with: (i) in relation to each Permitted Ship (other than "OLIVA" and "RAPALLO"), either a protocol of delivery and acceptance or a bill of sale evidencing that the relevant Permitted Ship (other than "OLIVA" and "RAPALLO") has either been delivered to the Owner thereof or has been sold by the relevant Owner; and (ii) satisfactory evidence that: (AA) sufficient funds (arising from the incurrence of Financial Indebtedness, through the raising of capital or any other contribution or loan from shareholders, from the proceeds arising from the sale of a Permitted Ship or the cancellation of a Permitted Shipbuilding Contract (or a combination of any of the above-mentioned financing sources)) are committed and available to repay the aggregate Financial Indebtedness due to Norddeutsche Landesbank Girozentrale and DVB Bank [NV] in connection with Hull 1837 and Hull 1838 amounting to $230,000,000 in aggregate (the "Debt"); or (BB) the Debt has been refinanced; or (CC) the Debt has been converted to long-term Financial Indebtedness. In this Clause 11.27, "Relevant Date" means: (i) in the case of each of Hull No. 1837, Hull No. 1838 and Hull No. 1865, 30 September 2011; and (ii) in the case of Hull No. 1866, 31 March 2012.". 2 3 Representations and Warranties. The Borrower hereby represents and warrants to the Lenders that: (a) the representations and warranties contained in the Senior Loan Agreement are true and correct on the date of this Letter as if all references therein to "this Agreement" were references to the Senior Loan Agreement as supplemented by this Letter; and (b) this Letter comprises the legal, valid and binding obligations of the-Borrower enforceable in accordance with its terms. 4 Conditions. Our agreement contained in paragraph 2 of this Letter shall be expressly subject to the condition that we shall have received in form and substance as may be approved or required by us on or before the signature hereof: (a) copies of resolutions passed at a meeting of the board of directors of the Borrower evidencing approval of this Letter and authorising appropriate officers or attorneys to execute the same; (b) the original of any power of attorney issued in favour of any person executing this Letter on behalf of the Borrower; and (c) copies of all governmental and other consents, licences, approvals and authorisations as may be necessary to authorise the performance by the Borrower of its obligations under this Letter and the execution, validity and enforceability of this Letter. 5 Senior Loan Agreement and Finance Documents. The Borrower hereby agrees with the Lenders that the provisions of the Senior Loan Agreement and the Finance Documents shall be and are hereby re-affirmed and remain in full force and effect. 6 Notices. Clause 28 (Notices) of the Senior Loan Agreement shall extend and apply to this Letter as if the same were (mutatis mutandis) herein expressly set forth. 7 Fees. On the date of this Letter, the Borrower, shall pay to the Agent certain facility fees set out in the letter addressed to the Agent from the Borrower and dated the same date as this Letter. 8 Governing Law. This Letter shall be governed by and construed in accordance with English law and Clause 30 (Law and Jurisdiction) of the Senior Loan Agreement shall extend and apply to this Letter as if the same were (mutatis mutandis) herein expressly set forth. Please confirm your acceptance to the foregoing terms and conditions by signing the acceptance at the foot of this letter. Yours faithfully /s/ Irene Graff Irene Graff for and on behalf of HSH NORDBANK AG Accepted and agreed /s/ Ziad Nakhleh for and on behalf of DRYSHIPS INC. Dated 29 September 2010 3 COUNTERSIGNED this day 29 of September 2010 for and on behalf of the below companies each of which, by its execution hereof, confirms and acknowledges that it has read and understood the terms and conditions of this supplemental letter, that it agrees in all respects to the same and that the Finance Documents to which it is a party shall remain in full force and effect and shall continue to stand as security for the obligations of the Borrower under the Senior Loan Agreement. /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of WEALTH MANAGEMENT INC. NT LLC INVESTORS LTD. /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of MALVINA SHIPPING COMPANY ARLETA NAVIGATION COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of SELMA SHIPPING COMPANY SAMSARA SHIPPING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of BORSARI SHIPPING COMPANY ONIL SHIPPING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of FABIANA SHIPPING COMPANY CELINE SHIPPING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of KARMEN SHIPPING COMPANY THELMA SHIPPING COMPANY LIMITED LIMITED 4 /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of ARGO OWNING COMPANY KRONOS OWNING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of TETHYS OWNING COMPANY SELENE OWNING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of GAIA OWNING COMPANY TROJAN MARITIME CO. LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of DIONE OWNING COMPANY URANUS OWNING COMPANY LIMITED LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of TEMPO MARINE CO. STAR RECORD OWNING COMPANY LIMITED /s/ Dr. Clarissa Cefai /s/ Dr. Clarissa Cefai Dr. Clarissa Cefai Dr. Clarissa Cefai Director Director Mare Services Ltd. Mare Services Ltd. 5/1 Merchants Street 5/1 Merchants Street Valleta VLT 1171 Valleta VLT 1171 for and on behalf of for and on behalf of REA OWNING COMPANY PHOEBE OWNING COMPANY LIMITED LIMITED 5
